Citation Nr: 1430575	
Decision Date: 07/08/14    Archive Date: 07/15/14

DOCKET NO.  11-23 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a left knee disability, to include as secondary to service-connected laceration scar, right lower leg. 

2.  Whether new and material evidence has been received sufficient to reopen a previously denied claim for service connection for a back disability, to include as secondary to service-connected laceration scar, right lower leg. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1980 to January 1984.  He also has Reserve service from April 1985 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied the Veteran's request to reopen previously denied claims for back and left knee disabilities.  The issues have been recharacterized as noted on the title page to reflect this procedural history.

In October 2012, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file, which reflects that the Board would keep the record open for a period of 60 days for the submission of additional evidence.  See Hearing Transcript at 2.  It appears that additional evidence was received that same month.
 
The reopened issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a November 1997 rating decision, the RO denied entitlement to service connection for a back disability; the Veteran did not file a notice of disagreement (NOD). 

2.  Additional evidence received since the RO's November 1997 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a back disability.

3.  The Veteran's back disability did not have its clinical onset in service, is not otherwise related to active service, and is not due to or aggravated by a service-connected right leg disability; nor was arthritis manifest to any degree within one year after discharge from service.

4.  In a November 2005 rating decision, the RO denied entitlement to service connection for a left knee disability; the Veteran did not file an NOD. 

5.  Additional evidence received since the RO's November 2005 decision is new to the record, relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim of service connection for a left knee disability.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

2.  New and material evidence has been received since the RO's November 1997 decision, and the claim of service connection for a back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

3.  A back disability was not incurred in or aggravated by active service and is not due to a service-connected disability, nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

4.  The November 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013). 

5.  New and material evidence has been received since the RO's November 2005 decision, and the claim of service connection for a left knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In light of the favorable decision as it relates to the finding that new and material evidence has been received to reopen the claims of service connection, no further discussion of VCAA is necessary with regard to whether VA complied with the new and material notice and assistance provisions.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

A November 2009 letter complied with VA's duty to notify the Veteran with regards to the issue of entitlement to service connection for a back disability.  Specifically, this correspondence apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letter also notified the Veteran of the criteria for assigning a disability rating and an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), VA treatment records, and private treatment records.  The Veteran has submitted private treatment records and lay statements.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  

It appears that some STRs from the Veteran's period of active service, to include the Veteran's entrance examination, may be missing, and are evidently unavailable.  See May 1997 Letter and October 1994 Request for Information.  VA has heightened duties when the Veteran's STRs are missing.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).

In August 1997, the Veteran was afforded a VA examination.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions, when considered together, are adequate.  The examiners fully examined the Veteran, thoroughly reviewed the claims file, and answered the questions posed by the AOJ.

The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned VLJ in October 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a VA hearing officer fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ articulated the issues on appeal, asked questions relevant to the etiology of the Veteran's back disability, and solicited testimony regarding outstanding evidence.  The VLJ also addressed the necessary elements to establish entitlement to service connection.

II.  New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 19.129, 19.192, 20.302, 20.1103 (2013).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Id. at 1384.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id.; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers. "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA need not accept the patently incredible for purposes of reopening.  Duran v. Brown, 7 Vet. App. 216 (1994). 

In July 1997, the Veteran filed a claim for service connection for a back disability.  The RO denied the claim in November 1997 on the basis that (1) the service treatment records (STRs) did not contain evidence of a chronic back condition, and (2) there was no evidence of a relationship between the Veteran's back pain and his service-connected right leg disability.  The Veteran did not appeal the RO's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2013).  

In April 2005, the Veteran filed a claim for service connection for a left knee disability.  The RO denied the claim in November 2005 on the basis that (1) the STRs did not contain evidence of any complaints, treatment, or diagnosis of a left knee disability, and (2) there was no evidence a relationship between the Veteran's left knee disability and his service-connected right leg disability.  The Veteran did not appeal the RO's decision, and the denial became final.  Id.  

In October 2009, the Veteran submitted a request to reopen his claims of service connection for back and left knee disabilities.  Relevant evidence submitted since the November 1997 and November 2005 rating decisions includes the Veteran's October 2012 hearing testimony, during which he stated he had been told by a doctor that these conditions are related to his service-connected right leg disability.  See Hearing Transcript at 15.

Significantly, this newly received evidence relates to an unestablished fact necessary to reopen the previously denied claims of service connection for back and left knee disabilities-that these disabilities may be related to the Veteran's active service.  In tending to substantiate the Veteran's claim by bolstering a necessary element of a claim for service connection (evidence of a nexus), the new evidence raises the reasonable possibility of substantiating the claims for service connection.  Accordingly, the Board finds the additional evidence submitted since the November 1997 and November 2005 decisions to be both new and material.  Reopening of the Veteran's claims of service connection for a back disability and a left knee disability is, therefore, warranted.

III.  Analysis

Service connection may be established on direct basis for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Alternatively, service connection may be granted on a presumptive basis for a chronic disease, such as arthritis, which manifests to a compensable degree within the initial post-service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307 , 3.309(a) (2013). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Until recently, the second and third elements of Hickson could be met through a showing of continuity of symptomatology, which could be established under certain circumstances through lay evidence.  See 38 C.F.R. § 3.303(b) (2013).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has now clarified that the theory of continuity of symptomatology applies only to diseases recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In other words, that theory may only serve as a path to service connection for diseases that fall within the presumptive provisions outlined above.  Such diseases include degenerative arthritis.  38 C.F.R. § 3.309(a) (2013). The Veteran, however, does not claim continuous back problems since service.  Accordingly, the nexus element of Hickson cannot be met via continuity of symptomatology.

Service connection may also generally be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Although the Veteran has claimed service connection for his back on a secondary basis only, the Board must still address the issue of direct service connection first.

STRs show no back symptoms, injury, or diagnosis.  The December 1983 separation examination contains a normal clinical spine examination, although the clinician did note a scar on the Veteran's back.  In March 1986, the Veteran was treated for a deep laceration to the right leg after he was struck by a motorcycle during a period of ACDUTRA service.  There is no indication that he sustained an injury to his back at that time.  Furthermore, there is no opinion which provides a medical nexus between the Veteran's currently diagnosed back disability and service.  Thus, the in-service incurrence requirement is not met and direct service connection is not warranted. 

In addition, there is no diagnosis of arthritis within one year of discharge from service.  The Veteran's first complaint of a back problem was in October 1994, and the first evidence of a diagnosis was in August 1997.  Thus, the presumptive regulations under 38 C.F.R. §§ 3.307, 3.309 do not apply.

Instead, the Veteran has claimed service connection for a back disability secondary to his service-connected right leg scar.  The record contains medical evidence of a current back disability.  Additionally, he is currently service connected for a right leg disability.  Thus, the first two requirements for secondary service connection have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected right leg disability and the current back disability.

A January 1986 Reserve examination contains a normal clinical evaluation of the spine.  The Veteran denied recurrent back pain on the accompanying medical history report.  

During an October 1994 VA examination, the Veteran reported a work-related back injury one year earlier.  He had hurt his back when he lifted a garbage can while working for the city as a sanitation worker.  He received workers' compensation for two weeks.  His gait was normal upon physical examination.  There was tenderness at L2-L3, but the rest of the back examination was normal.  The examiner diagnosed "history of lower back injury with some tenderness of L2-L3."

During an August 1997 VA examination, the Veteran denied receiving workers' compensation for his previous work-related back injury.  He stated that he had hurt his back because of an inability to bend his right knee.  The Veteran's gait was normal, and there were spasms at L2-L3 and L3-L4.  Flexion was to 50 degrees.  The diagnosis was mild spondylosis of the lower dorsal spine by X-ray.  The examiner opined "[i]t is more likely than not that a laceration would not contribute to a back condition," noting that the back injury occurred after service at the Veteran's place of employment and resulted in a workers' compensation claim.

A May 2001 VA treatment record shows that the Veteran was treated for chronic low back pain.  He indicated that he had hurt his back "a while ago" by lifting trash.  A physical examination revealed an anterior pelvic tilt and increased lumbar lordosis.  Physical therapy and back exercises were recommended.

An April 2001 VA examination conducted for purposes of evaluating the severity of his right leg disability revealed that the Veteran walked with a limp.

In October 2008, the Veteran injured his back a second time while working at the Salem VA Medical Center.  His workers' compensation claim was approved.

Private treatment records from Dr. R.V.H. show that the Veteran underwent a laminectomy in September 2009.

A November 2010 private treatment record from Dr. M.S. shows that the Veteran reported a longstanding history of progressive iliolumbar, buttock, and leg pain with increased escalation of pain into the right leg and foot.

The Board finds that the Veteran's back disability is not secondary to his service-connected right leg disability.  Specifically, he contends that he walks with a limp because his "foot slaps the ground" and because he favors his left leg.  See Hearing Transcript at 14-15.  There is no competent medical evidence that shows that this disability was caused or aggravated by the right leg disability.  The August 1997 VA examiner opined that the Veteran's right leg disability would not contribute to his back disability.  He reviewed the October 1994 VA examination report and noted the Veteran's report of a work-related back injury.  He considered the Veteran's theory that he had hurt his back due to an inability to bend his right knee.  The Board accepts the examiner's opinion as being the most probative medical evidence on the subject, as it was based on a physical examination of the Veteran and considered his medical history and his statements regarding etiology.  See Boggs v. West, 11 Vet. App. 334 (1998).  The Board finds such opinion is probative and material to the Veteran's claim.  

During the October 2012 hearing, the Veteran indicated that a private doctor (Dr. M.S.) and a VA podiatrist told him that his back problem was related to his service-connected right leg disability.  See Hearing Transcript at 7, 15.  The treatment records from these doctors are of record and do not contain any such opinion.  While the Veteran is competent to relay a medical nexus opinion given to him by a medical professional, the absence of corroboration of this reported opinion in the extensive treatment records from Dr. M.S. and the Salem VAMC renders such a report not credible.  The Board acknowledges a January 2011 VA treatment record where a podiatrist found "signs and symptoms of peripheral neuropathy on the right side" and noted the Veteran's longstanding back problems.  However, the Veteran is not service-connected for peripheral neuropathy of the right extremity.  (The RO denied service connection for nerve damage of the right lower leg in June 2011.)

To the extent that the Veteran himself believes his back disability is due to his service-connected right leg disability, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Indeed, the documented work injuries are this type of situation.  However, the question of secondary causation due to service connected right leg disability extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  

The preponderance of the evidence is against the service connection claim for a back disability; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58 .


ORDER

New and material evidence having been submitted, the claims of entitlement to service connection for left knee and back disability are reopened.  To this extent, the appeal is allowed.

Service connection for a back disability secondary to service-connected service-connected laceration scar, right lower leg, is denied.


REMAND

The Veteran contends that he injured his left knee prior to his military service and that it was aggravated by an in-service left knee injury.  In the alternative, the Veteran maintains that his left knee disability was caused, or has been aggravated, by his service-connected right leg scar.  See Hearing Transcript at 10.

As discussed above, the Veteran's entrance examination is unavailable.  However, the absence of this record is not dispositive.  The January 1986 Reserve examination contains a normal clinical evaluation of the lower extremities.  On the accompanying medical history form, the Veteran reported a "broken knee cap" in 1978.  Similarly, a March 1986 STR shows that the Veteran's medical history included hospitalization for a broken knee cap.  During the October 1994 and August 1997 VA examinations, the Veteran reported that, prior to active service, he fractured/broke his right knee cap due to a sports-related injury.  However, during the October 2012 hearing, the Veteran offered the following testimony:

A. Well, my left knee was broken like when I was in high school - it should be in my military records - before I went into the military.

Q. Your left knee was hurt before you went into the service?

A. Yeah, I broke it.

Hearing Transcript at 10.  (Emphasis added).

The Board finds that there is no clear and unmistakable evidence of a pre-existing left knee disability.  As such, the Veteran is presumed sound at entry.

As discussed above, in March 1986, the Veteran was treated for a deep laceration to the right leg after he was struck by a motorcycle during a period of ACDUTRA service.  There is no indication that he sustained a left knee injury at that time.  However, in April 1986, a physical therapist noted slight swelling of the left knee.

An October 2003 VA treatment record shows that the Veteran was treated for left knee pain of two weeks' duration.

While the Veteran was afforded a VA examination in connection with his claim of service connection for a left knee disability, the August 2004 VA examiner did not provide a nexus opinion.  Thus, the left knee claim must be remanded for another VA examination and opinion that addresses the nature and etiology of the Veteran's left knee disability.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any current left knee disability.  The Veteran's claims file should be reviewed in conjunction with the examination.  All indicated testing should be performed.  The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any currently diagnosed left knee disability had its clinical onset in service or is otherwise related to active duty. 

The examiner should specifically address the April 1986 STR.  The examiner should assume that the Veteran was sound upon entrance to active service.

If the Veteran is found to have a left knee disability that did not originate in, and is not otherwise related to, his active duty, the examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability was caused or aggravated by the service-connected laceration scar, right lower leg.  [If the Veteran is found to have a left knee disorder that is aggravated by his service-connected right leg scar, the examiner should specify the baseline of left knee disability prior to aggravation and the permanent, measurable increase in pathology due to the service-connected right leg scar.] 

The examiner should address the October 2003 VA treatment record and the Veteran's lay statements, to include his October 2012 testimony.

Rationale should be provided for all opinions expressed.  If the examiner determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Then, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

No action is required of the Veteran until notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in denial of the claim.  38 C.F.R. § 3.655 (2013). The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


